DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on May 4, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1 and 8-16 are pending. Claims 2-7 are cancelled. Claims 9-16 are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on May 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Nos. 15/538,330 and 15/539,437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to a method of depositing zinc to skin and/or hair of a subject non-elected without traverse. It is noted that claims 9-16 neither depend from, nor do they include all the limitations of any allowable claim. Accordingly, previously withdrawn method claims 9-16 are not eligible for rejoinder, and claims 9-16 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 9-16.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further consideration, the cited prior art references, alone or in combination, do not teach or fairly suggest the claimed personal care composition, in particular the claimed zinc polyphosphate complex having the specifically claimed phosphorus to zinc mole ratio. The closest prior art teachings are those of Yam (US 6,015,547; of record), whose teachings are set forth in detail in the previous office action (mailed 02/04/2021). 
As discussed in detail in the previous office action, Yam discloses aqueous personal care products, such as antiperspirants, comprising a zinc source (e.g. zinc chloride) and a stabilizing anion, such as higher polyphosphates, which are added as the alkali metal salts. Yam discloses that the ratio of molar equivalents of stabilizing anion to equivalent of zinc ion exceeds 1.2:1 in the aqueous phase. Yam, however, alone or in combination with the additionally cited prior art references, do not disclose, fairly suggest, or direct one of ordinary skill in the art to specifically select the claimed phosphorus to zinc mole ratio of 20:1 from Yam’s generic disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 8 are allowed. Claims 2-7 and 9-16 are cancelled.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616